DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


2. Claims 5 and 7-17, previously withdrawn from consideration as a result of a Restriction Requirement dated 01/10/2022 have been rejoined and fully examined for patentability under 37 CFR § 1.104.


3. Claims 5 and 7-17 have been found non-allowable, essentially for the same reasons as claims 1-4, 6 and 18-19, presented in the previous Office Action dated 02/15/2022.


Suggestion of Allowable Drafted Claims

4. The following claims drafted by the examiner and considered to comply with the applicable requirements are presented to applicant for consideration: 

Claims 1-19 (Canceled)

20 (New). A conjugate comprising:
a first polypeptide having a specific binding affinity for an immunoglobulin molecule, wherein the first polypeptide has at least 99% identity over its entire length to one of SEQ ID NOS: 1, 2, and 63-66; conjugated to 
a second polypeptide having a specific binding affinity for a pathogen, a toxin or a cancer cell.

21 (New). The conjugate of claim 20, wherein the second polypeptide is a protein fragment of a cellular receptor.

22 (New). The conjugate of claim 21, wherein the second polypeptide has at least 95% identity over its entire length to one of SEQ ID NOS: 15-36.

23 (New). The conjugate of claim 22, wherein the pathogen is SARS-CoV-2 virus and the second polypeptide comprises the sequence of SEQ ID NO: 15.

24 (New). The conjugate of claim 20, wherein the second polypeptide is a single-domain antibody.

25 (New). The conjugate of claim 20, further comprising a spacer between the first polypeptide and the second polypeptide.

26 (New). The conjugate of claim 25, wherein the spacer is a cleavable peptide having a sequence of one of SEQ ID NOS: 96-98.

27 (New). The conjugate of claim 20, wherein the conjugate protein bound to an immunoglobulin is capable of recruiting the C1q complement component.

28 (New). A fusion protein comprising:
a first polypeptide having a specific binding affinity for an immunoglobulin molecule, wherein the first polypeptide has at least 99% identity over its entire length to one of SEQ ID NOS: 1, 2, and 63-66; genetically fused to 
a second polypeptide having a specific binding affinity for a pathogen, a toxin or a cancer cell.

29 (New). The fusion protein of claim 28, wherein the second polypeptide is a protein fragment of a cellular receptor.

30 (New). The fusion protein of claim 29, wherein the second polypeptide has at least 95% identity over its entire length to one of SEQ ID NOS: 15-36.

31 (New). The fusion protein of claim 30, wherein the pathogen is SARS-CoV-2 virus and the second polypeptide comprises the sequence of SEQ ID NO: 15.

32 (New). The fusion protein of claim 28, wherein the second polypeptide is a single-domain antibody.

33 (New). The fusion protein of any one of claim 28, further comprising a spacer between the first polypeptide and the second polypeptide.

34 (New). The fusion protein of claim 33, wherein the spacer is a cleavable peptide having a sequence of one of SEQ ID NOS: 96-98.

35 (New). The fusion protein of claim 28, wherein the fusion protein bound to an immunoglobulin is capable of recruiting the C1q complement component.

36 (New). A method for inactivating, eliminating or eradicating a bloodborne pathogen or cancer cell in a subject, comprising: 
obtaining a sample of blood, serum or plasma from the subject or from a donor compatible with the subject, wherein the sample comprises immunoglobulins; 
adding the conjugate of claim 20 or the fusion protein of claim 28 to the sample,
wherein the first polypeptide binds to the immunoglobulins present in the sample, and
wherein the second polypeptide has a specific binding affinity for the pathogen or cancer cell; and
administrating the sample comprising the conjugate or fusion protein bound to the immunoglobulins to the subject;
thereby inactivating, eliminating or eradicating the bloodborne pathogen or cancer cell in the subject.

37 (New). The method of claim 36, wherein the second polypeptide is a protein fragment of a cellular receptor.

38 (New). The method of claim 37, wherein the second polypeptide has at least 95% identity over its entire length to one of SEQ ID NOS: 15-18, 24-25, 28, and 30-34.

39 (New). The method of claim 38, wherein the pathogen is SARS-CoV-2 virus and the second polypeptide comprises the sequence of SEQ ID NO: 15.

40 (New). The method of claim 36, wherein the second polypeptide is a single-domain antibody.

41 (New). The method of claim 36, the fusion protein comprises a spacer between the first polypeptide and the second polypeptide.

42 (New). The method of claim 41, wherein the spacer is a cleavable peptide having a sequence of one of SEQ ID NOS: 96-98.

43 (New). The method of claim 36, wherein the conjugate or fusion protein bound to the immunoglobulins inactivates, eliminates or eradicates the bloodborne pathogen or cancer cell via recruitment of the C1q complement component.

44 (New). A method for neutralizing a toxin in a subject, comprising: 
obtaining a sample of blood, serum or plasma from the subject or from a donor compatible with the subject, wherein the sample comprises immunoglobulins; 
adding the conjugate of claim 20 or the fusion protein of claim 28 to the sample,
wherein the first polypeptide binds to the immunoglobulins present in the sample, and
wherein the second polypeptide has a specific binding affinity for the toxin; and
administrating the sample comprising the conjugate or fusion protein bound to the immunoglobulins to the subject;
thereby neutralizing the toxin in the subject.

45 (New). The method of claim 44, wherein the second polypeptide is a protein fragment of a cellular receptor.

46 (New). The method of claim 45, wherein the second polypeptide has at least 95% identity over its entire length to one of SEQ ID NOS: 19-29 and 35-36.

47 (New). The method of claim 44, wherein the second polypeptide is a single-domain antibody.

48 (New). The method of claim 44, the fusion protein comprises a spacer between the first polypeptide and the second polypeptide.

49 (New). The method of claim 48, wherein the spacer is a cleavable peptide having a sequence of one of SEQ ID NOS: 96-98.

Applicant is invited to contact the examiner to discuss the suggested claims.



5. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM – 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644